SUAREZ, J.
Defendant, Claude Cannon, appeals the trial court’s summary denial of a petition for writ of habeas corpus.
On May 16, 2007, this court denied defendant’s petition for writ of habeas corpus as to gain time. In that order, this court requested the State respond to the remaining issue raised in the petition of whether or not the defendant received the proper credit for time served on re-sentencing. The State responded.
Upon review, we find that the trial court’s summary denial is devoid of any record attachment which would enable this court to determine the validity of the defendant’s claim that he did not receive proper credit for time served on re-sentencing. Specifically, there is no transcript of the violation of probation hearing and the sentencing documents only tell this court that the defendant gets jail credit “from 5/25/06 per court.” If what the defendant alleges in his petition for writ of habeas corpus on this issue is true, he may *433be entitled to more credit for time served and may be nearing the completion of his sentence. Therefore, we reverse the trial court solely on this issue, appoint the public defender’s office to assist the defendant in pursuing this claim in the trial court, and order the trial court to expedite review of this issue in light of our decision.
Reversed, appoint public defender, and remand for an expedited review.